                    IN THE UNITED ST ATES DISTRICT COURT FOR THE
                         EASTER~ DISTRICT OF PENNSYLVA~IA


      IN RE: NATIONAL FOOTBALL LEAGUE No. 2:12-md-02323-AB
      PLAYERS'    CONCUSSION    INJURY MDL No. 2323
      LITIGATION

      Kevin Turner and Shawn Wooden, on behalf         Civil Action No. 12-1623
      of themselves and others similarly situated,
                                     Plaintiffs,
                   V.

      National Football League and NFL
      Properties, LLC, successor-in-interest to NFL
      Properties, Inc.,
                                    Defendants.

      THIS DOCUMENT RELATES TO:

      John D. Giddens, P.A. v. Jocelyn Borgella
      Attorney Lien Dispute
      (ECF No. 7642)



                                                   ORDER

           AND NOW, this        ~1
                                     rrr-day of January, 2020, upon consideration of the Report and
    Recommendation of United States Magistrate Judge David R. Strawbridge (EC.F No. 10929), it is

    ORDERED that:

           I.     The Report and Recommendation is ADOPTED;

           2.     The Withdrawal of the Lien Dispute is GRANTED; and

           3.     The Claims Administrator is ORDERED to disburse the withheld funds in

    accordance with this decision, the provisions of the Settlement Agreement, and all Court Orders

    regarding implementation.


(
                                              BY THE COURT:




                                              ANITA B. B R O D Y , ~ ~

O:\ABB 2020\L - Z\NFL - Atty Lien R&R Approval Order re Gidden.docx
                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: NATIONAL FOOTBALL LEAGUE No. 2:12-md-02323-AB
 PLAYERS' CONCUSSION INJURY LITIGATION MDL No. 2323

 Kevin Turner and Shawn Wooden, on behalf
 of themselves and others similarly situated,
                                           Plaintiffs,
              v.
 National Football League and NFL Properties, LLC,
 successor-in-interest to NFL Properties, Inc.,
                                         Defendants.

 THIS DOCUMENT RELATES TO:

 John D. Giddens, P.A. v. Jocelyn Borgella
 Attorney Lien Dispute
 (Doc. No. 7642)


                           REPORT A.""lD RECOMMENDATION

DA YID R. STRAWBRIDGE
UNITED STATES MAGISTRATE JUDGE                                              December 19, 20 I 9

       Before the Court for Report and Recommendation is a Notice of Attorney's Lien ("Lien")

and a Petition to Establish Attorney's Lien (Doc. No. 7642) seeking attorney's fees and costs from

any Monetary Claim to be paid to Settlement Class Member Jocelyn Borgella, which were filed

on May 17, 2017 by John D. Giddens, P.A. ("Giddens"). Mr. Borgella is currently represented by

Dolan Dobrinsky Rosenblum, LLP ("Dolan"). On March 28, 2018, the Claims Administrator

issued a Notice of Lien to Dolan. On September 19, 2019, the Claims Administrator issued a

Notice of Monetary Award Claim Determination.

       The District Court referred all Petitions for individual attorney's liens to this Magistrate

Judge. (Doc. No. 7746). Rules Governing Attorneys' Liens ("Rules") were adopted on March 6,
2018 and amended on October 3, 2018. (Doc. Nos. 9760 and 10283). In accordance with these

rules, the Claims Administrator has referred the Lien Dispute and the Withdrawal to this Court for

Report and Recommendation.

       Pursuant to Rule 24, Giddens and Dolan submitted a Withdrawal of Attorney's Lien

Dispute (the "Withdrawal") dated December 17, 2019. The Withdrawal clearly indicates the

percentage of the Award that each law firm will receive and sets forth an agreement as to how to

disburse any portion of the 5% holdback that may be released in the future. The agreement was

negotiated by law firms that were informed and concerned about their own interest. Upon review

of the Withdrawal and the contingency fee agreements, and in consideration of the Presumptive

Fee Cap (Doc. No. 9863), we conclude that the fee to be paid to each firm is reasonable, does

not exceed the percentage for which the parties contracted, and that the collective fees are

within the percentage allowed under the 22% Presumptive Fee Cap. Accordingly, we conclude

that the Withdrawal should be granted and that the Claims Administrator should be ordered to

distribute the attorneys' fees to Giddens and Dolan as set forth in the Withdrawal. 1 We also

have reviewed the lists of itemized costs submitted by each firm and the provision of the fee

agreements Mr. Borgella entered into with the firms that provided for reimbursement of costs

expended by counsel. We conclude that Giddens and Dolan are entitled to the costs asserted.




1  Pursuant to the Court's Order Regarding Withholdings for Common Benefit Fund (Doc. No.
10104), 5% of the Award is currently being held in the Attorney's Fees Qualified Settlement Fund,
where it must remain until further order of the Court. The Claims Administrator will ensure that
if any portion of those funds are later released they will be paid pursuant to the agreed terms in the
Withdrawal.
                                                  2
                                        RECOMMENDATION

           A.~D NOW, this 19th      day of December, 2019, it is respectfully RECOMMENDED that

    the withdrawal of lien dispute be GRANTED and the Claims Administrator be ordered to

    distribute the attorneys' fees and costs as is set forth in the Withdrawal submitted by the Parties

    and in accordance with the provisions of the Settlement Agreement and all Court Orders regarding

    implementation. The remainder of the currently withheld funds should be distributed to Mr.

    Borgella.

           The Parties may file objections to this Report and Recommendation. See Rule 25(d).

\

                                                          BY THE COURT:



                                                          Isl David R. Strawbridge, USMJ
                                                          DAVID R. STRAWBRIDGE
                                                          UNITED STATES MAGISTRATE JUDGE




                                                      3
